Appeal from an order of the Supreme Court, entered in the Kings county clerk’s office May 5, 1919. Order affirmed, with costs. No opinion. Mills,.Rich and Kelly, JJ., concurred. Blackmar, J.: I dissent. I consider the principle well established that in the case of a contract for the sale of real property the assignee of the vendee cannot maintain an action for specific performance against the vendor unless there is a novation, which does not exist in this case. Jaycox, J., concurred with Blackmar, J.